Name: Council Decision (EU) 2019/658 of 2 March 2015 on the signing, on behalf of the Union and of the Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  maritime and inland waterway transport;  Asia and Oceania
 Date Published: 2019-04-26

 26.4.2019 EN Official Journal of the European Union L 112/2 COUNCIL DECISION (EU) 2019/658 of 2 March 2015 on the signing, on behalf of the Union and of the Member States, of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part (1) (the Agreement) entered into force on 1 March 2008. (2) In accordance with Article 6(2) of the Act of Accession of Croatia, Croatia is to accede to the Agreement by way of a protocol between the Council and the People's Republic of China. (3) On 14 September 2012, the Commission was authorised by the Council to negotiate a Protocol amending the Agreement (the Protocol) in order to take account of the accession of Croatia to the Union. (4) The Protocol was initialled in Brussels on 20 June 2014. (5) The Protocol should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol amending the Agreement on maritime transport between the European Community and its Member States, of the one part, and the government of the People's Republic of China, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised on behalf of the Union and of the Member States, subject to the conclusion of the said Protocol (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and of the Member States. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 46, 21.2.2008, p. 25. (2) The text of the Protocol will be published together with the decision on its conclusion.